Exhibit 10.1

December 21, 2018

Ramzi Haidamus

Dear Ramzi:

On behalf of Immersion Corporation (the “Company”), this letter agreement (the
“Agreement”) sets forth the terms and conditions of your employment as Chief
Executive Officer of the Company.

 

  1.

Position. Effective on January 21, 2019 (the “Start Date”), you will be
appointed as the Company’s chief executive officer (“CEO”) reporting to the
Company’s Board of Directors (the “Board”). You will have all of the duties,
responsibilities and authority commensurate with the position. Your office will
be at the Company’s headquarters, currently located in San Jose, CA.

You will be expected to devote your full working time and attention to the
business of the Company, and you will not render services to any other business
without the prior approval of the Board. Notwithstanding the foregoing, you may
manage personal investments, participate in civic, charitable, professional and
academic activities (including serving on boards and committees), and subject to
prior approval by the Board, serve on the board of directors (and any
committees) of other for-profit companies; provided that any such activities do
not at the time the activity or activities commence or thereafter (x) create an
actual or potential business or fiduciary conflict of interest or
(y) individually or in the aggregate, interfere materially with the performance
of your duties to the Company.

Effective as of the Start Date, you will be appointed to the Board and during
the Employment Term (as defined below) subject to the requirements of applicable
law (including, without limitation, any rules or regulations of any exchange on
which the common stock of the Company is listed, if applicable), the Board or
the appropriate committee of the Board will nominate you for re-election to the
Board at each annual meeting at which you are subject to re-election.

 

  2.

Term. Subject to the terms of this Agreement, this Agreement will remain in
effect for a period commencing on your Start Date and ending on the first
anniversary thereof (the “Initial Term”). Following the Initial Term, this
Agreement shall automatically be renewed for additional terms of one year on the
last day of the Initial Term and each subsequent anniversary of the last day of
the Initial Term (the Initial Term and any annual extension of the term of the
Agreement, referenced herein as the “Employment Term”), unless either party
hereto gives the other party written notice of non-renewal at least ninety
(90) days prior to such last day or anniversary. Upon any termination of
employment (whether or not during an Employment Term or upon notice of
non-renewal under this Section 2), and to the extent requested in writing by the
Company, you agree to resign from all positions you may hold with the Company
and any of its subsidiaries or affiliated entities at such time (including as a
member of the Board and the boards or equivalent governing bodies of any
subsidiaries or entities).

 

  3.

Cash Compensation.

 

  a.

Base Salary. Your initial annual base salary (the “Base Salary”) will be Five
Hundred Twenty-Five Thousand Dollars ($525,000.00), payable in accordance with
the Company’s normal payroll practices. Thereafter, your annual base salary will
be determined by the Board following the recommendation of the Compensation
Committee of the Board (the “Compensation Committee”).



--------------------------------------------------------------------------------

  b.

Target Bonus. You will be eligible to participate in our corporate bonus
program. Your initial annual bonus target will be 100% of your Base Salary for
the applicable fiscal year (your “Target Bonus”), and the actual bonus amount
awarded (your “Actual Bonus”) will be determined based in all cases upon the
achievement of Company and individual performance objectives established by the
Board, which shall determine achievement of such objectives in its sole
discretion. To receive payment of any Actual Bonus, you must be employed by the
Company on the last day of the period to which such bonus relates and at the
time bonuses are paid, except as otherwise provided herein. Your bonus
participation will be subject to all the terms, conditions and restrictions of
the applicable Company bonus plan, as amended from time to time.

 

  4.

Benefits & Vacation. You will be entitled to participate in all employee
retirement, welfare, insurance, benefit and vacation programs of the Company as
are in effect from time to time and in which other senior executives of the
Company are eligible to participate, on the same terms as such other senior
executives.

 

  5.

Equity Awards. Subject to this Section 5, you will be granted an Option and an
RSU (each, as defined below), as follows:

 

  a.

New Hire Stock Option. On the tenth business day of the month following the
month in which the Start Date occurs (the “Grant Date”), the Company will grant
you a stock option to purchase such number of shares of the Company’s common
stock equal to (x)One Million Two Hundred Fifty Thousand Dollars ($1,250,000.00)
divided by the average daily closing price of the Company’s common stock on the
Nasdaq Stock Market for the ten business days ending on the day immediately
prior to the Grant Date, multiplied by (y) the applicable Black Scholes ratio as
determined by the Company’s Finance department, rounded up to the nearest whole
share (the “Option”) under the Company’s 2011 Equity Incentive Plan (the “Equity
Plan”). The Option shall be granted with an exercise price equal to the closing
price of the Company’s common stock on the NASDAQ Stock Market on the Grant
Date. The Option will be a non-qualified stock option and will vest over four
years with 1/4 of the total shares vesting on the first annual anniversary of
the Start Date and an additional 1/48 of the total shares vesting each month
thereafter; provided that, subject to Section 9 below, vesting will depend on
your continued employment as the Company’s CEO on the applicable vesting dates,
and will be subject to the terms and conditions of the written agreement
governing the grant, the Equity Plan and this Agreement.

 

  b.

New Hire Restricted Stock Units. On the Grant Date, the Company will also grant
you restricted stock units to acquire such number of shares of the Company’s
common stock equal to Two Million Seventy Hundred Fifty Thousand Dollars
($2,750,000.00) divided by the average daily closing price of the Company’s
common stock on the Nasdaq Stock Market for the ten business days ending on the
day immediately prior to the Grant Date, rounded up to the nearest whole share
(the “RSU”) under the Equity Plan. The RSU will vest over four years, commencing
on your Start Date (the “Vesting Start Date”), with one quarter of the total
shares subject to the RSU vesting on the first annual anniversary of such
Vesting Start Date and one sixteenth of the total shares subject to the RSU
vesting over the following twelve quarters; provided that, subject to Section 9
below, vesting will depend on your continued employment as the Company’s CEO on
the applicable time-based vesting dates, and will be subject to the terms and
conditions of the written agreement governing the grant, the Equity Plan and
this Agreement.



--------------------------------------------------------------------------------

  c.

Non-Assumption upon Change in Control. Notwithstanding anything to the contrary,
if the Option, RSU or any other then-outstanding equity awards arc not assumed,
continued or substituted in a Change in Control (as defined below), (i) the
then-outstanding and unvested equity awards, other than any Performance Awards
(as defined below), that are not assumed, converted, replaced, or substituted
shall accelerate and become vested and exercisable as to 100% of the
then-unvested shares subject to the equity awards effective immediately prior to
the Change in Control and (ii) any equity awards that would vest only upon
satisfaction of performance criteria (“Performance Awards”) shall vest pursuant
to the terms of the applicable performance-based equity award agreement; and
following any vesting pursuant to (i) and (ii), the equity awards will terminate
to the extent not exercised (as applicable) upon the Change in Control.

 

  d.

Future Equity. You shall be eligible for future equity grants as determined by
and pursuant to the terms established by the Compensation Committee.

 

  6.

Housing Allowance. You will receive an annual housing and transportation
allowance for business-related purposes in the amount of $50,000.00. You agree
to discuss with the Company the continued applicability of such allowance in
future years.

 

  7.

Expenses. The Company will, in accordance with applicable Company policies and
guidelines and the general oversight of the Compensation Committee, reimburse
you for all reasonable and necessary expenses incurred by you in connection with
your performance of services on behalf of the Company.

 

  8.

Definitions. As used in this Agreement, the following terms have the following
meanings.

 

  a.

Cause. For purposes of this Agreement, “Cause” for the Company to terminate your
employment hereunder shall mean the occurrence of any of the following events,
as determined by the Company and/or the Board in its and/or their sole and
absolute discretion:

 

  i.

your theft, dishonesty, misconduct, breach of fiduciary duty, or falsification
of any Company documents or records;

 

  ii.

your material failure to abide by the Company’s code of conduct or other
material policies (including, without limitation, policies relating to
confidentiality and reasonable workplace conduct);

 

  iii.

your unauthorized use, misappropriation, destruction or diversion of any
tangible or intangible asset or corporate opportunity of the Company (including,
without limitation, your improper use or disclosure of the Company’s
confidential or proprietary information);

 

  iv.

any intentional act by you that has a material detrimental effect on the
Company’s reputation or business;

 

  v.

your willful disregard of any reasonable instructions from the Board after
written notice from the Board of such disregard; or

 

  vi.

your conviction (including any plea of guilty or nolo contendere) for a felony
or any other criminal act that impairs your ability to perform your duties to
the Company or has a material detrimental effect on the Company’s reputation or
business;



--------------------------------------------------------------------------------

provided, however, that the action or conduct described in clauses (ii), (iii),
(iv) and (v) above will constitute “Cause” only if such action or conduct
continues after the Company has provided you with written notice thereof and
thirty (30) days to cure the same if such action or conduct is curable.

 

  b.

Change in Control. For purposes of this Agreement, “Change in Control” means the
occurrence, in a single transaction or in a series of related transactions, of
any one or more of the following events (excluding in any case transactions in
which the Company or its successors issues securities to investors primarily for
capital raising purposes):

 

  i.

the acquisition by a third party of securities of the Company representing more
than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities other than by virtue of a merger, consolidation or
similar transaction;

 

  ii.

a merger, consolidation or similar transaction following which the stockholders
of the Company immediately prior thereto do not own more than fifty percent
(50%) of the combined outstanding voting power of the surviving entity (or that
entity’s parent) in such merger, consolidation or similar transaction;

 

  iii.

the dissolution or liquidation of the Company; or

 

  iv.

the sale, lease, exclusive license or other disposition of all or substantially
all of the assets of the Company;

provided, however, that any transaction or transactions effected solely for
purposes of changing the Company’s domicile will not constitute a Change in
Control pursuant to the foregoing definition.

 

  c.

COBRA. For purposes of this Agreement, “COBRA” means the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended.

 

  d.

Disability. For purposes of this Agreement, “Disability” shall have that meaning
set forth in Section 22(e)(3) of the Code.

 

  e.

Good Reason. For purposes of this Agreement, “Good Reason” for you to terminate
your employment hereunder shall mean the occurrence of any of the following
events or conditions without your consent:

 

  i.

a material decrease in your Base Salary or Target Bonus opportunity, other than
a decrease of less than 10% that applies generally to other senior executives of
the Company; or

 

  ii.

a material, adverse change in your title, authority, responsibilities, or duties
as CEO, including without limitation any requirement that you report to any
person(s) other than the Board; provided, however, that if after a Change in
Control you have a senior executive role that is principally responsible for the
business of the Company notwithstanding that the Company operates as a division,
business unit or business line of the acquiring entity or a larger business or
company, then no Good Reason shall have occurred;



--------------------------------------------------------------------------------

provided, however, that, any such termination by you shall only be deemed for
Good Reason pursuant to this definition if: (1) you give the Company written
notice of your intent to terminate for Good Reason within thirty (30) days
following the first occurrence of the condition(s) that you believe
constitute(s) Good Reason, which notice shall describe such condition(s); (2)
the Company fails to remedy such condition(s) within thirty (30) days following
receipt of the written notice; and (3) you voluntarily terminate your employment
within six (6) months following the first occurrence of the condition(s) that
you believe constitute(s) Good Reason.

 

  9.

Effect of Termination of Employment.

 

  a.

Termination for Cause. Death or Disability, or Voluntary Resignation without
Good Reason. In the event your employment is terminated for Cause, your
employment terminates due to your death or Disability (which termination may be
implemented by written notice by the Company if you have been Disabled for six
(6) consecutive months while you remain Disabled), you voluntarily resign your
employment other than for Good Reason, you will be paid only: (i) any earned but
unpaid Base Salary, (ii) other unpaid and then-vested amounts, including any
amount payable to you under the specific terms of any agreements, plans or
awards, including insurance and health and benefit plans in which you
participate, unless otherwise specifically provided in this Agreement and (iii)
reimbursement for all reasonable and necessary expenses incurred by you in
connection with your performance of services on behalf of the Company in
accordance with applicable Company policies and guidelines, in each case as of
the effective date of such termination of employment (the “Accrued
Compensation”).

 

  b.

Termination without Cause during the Employment Term or Resignation for Good
Reason during the Employment Term, Absent a Change in Control. If the Company
terminates your employment without Cause, if your employment is terminated by
you due to your resignation for Good Reason, or in the event that the Company
elects to not renew this Agreement pursuant to Section 2 in any case more than
three (3) months before, or more than twelve (12) months following, a Change in
Control, provided that (except with respect to the Accrued Compensation) you
deliver to the Company a signed general release of claims in favor of the
Company in the form attached hereto as Exhibit A (the “Release”) and satisfy all
conditions to make the Release effective within sixty (60) days following your
termination of employment, then, you shall be entitled to:

 

  i.

the Accrued Compensation;

 

  ii.

a lump sum payment equal to twelve (12) months of your then-current Base Salary;

 

  iii.

a lump sum payment equal to 100% of your Target Bonus (assuming target
achievement level) for the then-current fiscal year;

 

  iv.

a payment of the COBRA premiums (or reimbursement to you of such premiums) for
continued health coverage for you and your dependents for a period of twelve
(12) months; and



--------------------------------------------------------------------------------

  v.

immediate acceleration of the number of then-unvested shares subject to the
Option and the RSU that would have vested during the twelve (12) month period
following your termination of employment.

 

  c.

Termination without Cause during Employment Term or Resignation for Good Reason
during Employment Term, in Connection with a Change in Control. In the event a
Change in Control occurs and if the Company terminates your employment without
Cause or the Company elects to not renew this Agreement pursuant to Section 2,
or if you resign for Good Reason, in any case within the period beginning three
(3) months before, and ending twelve (12) months following, such Change in
Control; provided that (except with respect to the Accrued Compensation) you
deliver to the Company the signed Release and satisfy all conditions to make the
Release effective within sixty (60) days following your termination of
employment, then, (in lieu of any benefits pursuant to Section 9(b)), you shall
be entitled to:

 

  i.

the Accrued Compensation;

 

  ii.

a lump sum payment equal to twenty-four (24) months of your then-current Base
Salary;

 

  iii.

a lump sum payment equal to 100% of your Target Bonus (assuming target
achievement level) for the then-current fiscal year;

 

  iv.

a payment of the COBRA premiums (or reimbursement to you of such premiums) for
continued health coverage for you and your dependents for a period of eighteen
(18) months;

 

  v.

immediate acceleration of all of the then-unvested shares subject to the Option,
the RSU and any other equity awards granted in the future, other than any
Performance Awards;

 

  vi.

with respect to Performance Awards, the vesting will accelerate as set forth in
the terms of the applicable performance-based equity award agreement, if
applicable.

 

  10.

Miscellaneous. For the avoidance of doubt, the benefits payable pursuant to
Sections 9(b) and (c) are mutually exclusive and not cumulative. All lump sum
payments provided in Section 9 shall be made no later than the 60th day
following your termination of employment (unless explicitly provided otherwise
above). Notwithstanding anything to the contrary in this Agreement, (i) any
reference herein to a termination of your employment is intended to constitute a
“separation from service” within the meaning of Section 409A of the Code, and
Section 1.409A-1(h) of the regulations promulgated thereunder, and shall be so
construed, and (ii) no payment will be made or become due to you during any
period that you continue in a role with the Company that does not constitute a
separation from service, and will be paid once you experience a “separation from
service” from the Company within the meaning of Section 409A of the Code. In
addition, notwithstanding anything to the contrary in this Agreement, upon a
termination of your employment, you agree to resign prior to the time you
deliver the Release from all positions you may hold with the Company and any of
its subsidiaries or affiliated entities at such time (including as a member of
the Board and the boards or equivalent governing bodies of any subsidiaries or
entities), and no payment will be made or become due to you until you resign
from all such positions, unless requested otherwise by the Board.



--------------------------------------------------------------------------------

  11.

Parachute Payments. In the event that the severance and other benefits provided
for in this Agreement or otherwise payable to you (i) constitute “parachute
payments” within the meaning of Section 280G of the Code and (ii) but for this
Section, would be subject to the excise tax imposed by Section 4999 of the Code,
then, at your discretion, your severance and other benefits under this Agreement
shall be payable either (i) in full, or (ii) as to such lesser amount which
would result in no portion of such severance and other benefits being subject to
the excise tax under Section 4999 of the Code, whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the excise tax imposed by Section 4999, results in the receipt by you
on an after-tax basis, of the greatest amount of severance benefits under this
Agreement, notwithstanding that all or some portion of such severance benefits
may be taxable under Section 4999 of the Code. Any reduction shall be made in
the following manner: first a pro-rata reduction of (i) cash payments subject to
Section 409A of the Code as deferred compensation and (ii) cash payments not
subject to Section 409A of the Code, and second a pro rata cancellation of
(i) equity-based compensation subject to Section 409A of the Code as deferred
compensation and (ii) equity-based compensation not subject to Section 409A of
the Code, with equity all being reduced in reverse order of vesting and equity
not subject to treatment under Treasury regulation 1.280G- Q & A 24(c) being
reduced before equity that is so subject. Unless the Company and you otherwise
agree in writing, any determination required under this Section shall be made in
writing by the Company’s independent public accountants (the “Accountants”),
whose determination shall be conclusive and binding upon you and the Company for
all purposes. For purposes of making the calculations required by this Section,
the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and you shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section. The Accountants shall deliver to the Company and you sufficient
documentation for you to rely on it for purpose of filing your tax returns. The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this Section.

 

  12.

Section 409A. To the extent (i) any payments to which you become entitled under
this Agreement, or any agreement or plan referenced herein, in connection with
your termination of employment with the Company constitute deferred compensation
subject to Section 409A of the Code and (ii) you are deemed at the time of such
termination of employment to be a “specified” employee under Section 409A of the
Code, then such payment or payments shall not be made or commence until the
earlier of (i) the expiration of the six (6)-month period measured from the date
of your “separation from service” (as such term is at the time defined in
regulations under Section 409A of the Code) with the Company or (ii) the date of
your death following such separation from service; provided, however, that such
deferral shall only be effected to the extent required to avoid adverse tax
treatment to you, including (without limitation) the additional twenty percent
(20%) tax for which you would otherwise be liable under Section 409A(a)(l)(B) of
the Code in the absence of such deferral. Upon the expiration of the applicable
deferral period, any payments which would have otherwise been made during that
period (whether in a single sum or in installments) in the absence of this
paragraph shall be paid to you or your beneficiary in one lump sum (without
interest).

Except as otherwise expressly provided herein, to the extent any expense
reimbursement or the provision of any in-kind benefit under this Agreement (or
otherwise referenced herein) is determined to be subject to (and not exempt
from) Section 409A of the Code, the amount of any such expenses eligible for
reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the expenses eligible for reimbursement or in kind benefits to
be provided in any other calendar year, in no event shall any expenses be
reimbursed after the last day of the calendar year following the calendar year
in which you incurred such expenses, and in no event shall any right to
reimbursement or the provision of any in-kind benefit be subject to liquidation
or exchange for another benefit.



--------------------------------------------------------------------------------

To the extent that any provision of this Agreement is ambiguous as to its
exemption or compliance with Section 409A, the provision will be read in such a
manner so that all payments hereunder are exempt from Section 409A to the
maximum permissible extent, and for any payments where such construction is not
tenable, that those payments comply with Section 409A to the maximum permissible
extent. To the extent any payment under this Agreement may be classified as a
“short-term deferral” within the meaning of Section 409A, such payment shall be
deemed a short-term deferral, even if it may also qualify for an exemption from
Section 409A under another provision of Section 409A. Payments pursuant to this
Agreement (or referenced in this Agreement), and each installment thereof, are
intended to constitute separate payments for purposes of Section 1.409A-2(b)(2)
of the regulations under Section 409A.

 

  13.

At Will Employment. Employment with the Company is for no specific period of
time. Your employment with the Company will be “at will,” meaning that either
you or the Company (acting through the Board, excluding you) may terminate your
employment at any time and for any reason, with or without cause. Any contrary
representations that may have been made to you are superseded by this Agreement.
This is the full and complete agreement between you and the Company on this
term. Although your compensation and benefits, as well as the Company’s
personnel policies and procedures, may change from time to time, the “at will”
nature of your employment may only be changed in an express written agreement
signed by you and a duly authorized officer of the Company (other than you).

 

  14.

Confidential Information and Other Company Policies. You will be bound by and
comply fully with the Company’s standard confidentiality agreement (a form of
which was been provided to you), insider trading policy, code of conduct, and
any other policies and programs adopted by the Company regulating the behavior
of its employees, as such policies and programs may be amended from time to time
to the extent the same are not inconsistent with this Agreement, unless you
consent to the same at the time of such amendment.

 

  15.

Company Records and Confidential Information.

 

  a.

Records. All records, files, documents and the like, or abstracts, summaries or
copies thereof, relating to the business of the Company or the business of any
subsidiary or affiliated companies, which the Company or you prepare or use or
come into contact with, will remain the sole property of the Company or the
affiliated or subsidiary company, as the case may be, and will be promptly
returned upon termination of employment.

 

  b.

Confidentiality. You acknowledge that you have acquired and will acquire
knowledge regarding confidential, proprietary and/or trade secret information in
the course of performing your responsibilities for the Company, and you further
acknowledge that such knowledge and information is the sole and exclusive
property of the Company. You recognize that disclosure of such knowledge and
information, or use of such knowledge and information, to or by a competitor
could cause serious and irreparable harm to the Company.



--------------------------------------------------------------------------------

  16.

Indemnification. You and the Company will enter into the form of indemnification
agreement provided to other similarly situated officers and directors of the
Company. In addition, you will be named as an insured on the director and
officer liability insurance policy currently maintained by the Company, or as
may be maintained by the Company from time to time.

 

  17.

Arbitration. You and the Company agree that any and all claims arising out of or
related to this Agreement and your employment with the Company and termination
thereof, shall be submitted to arbitration in Santa Clara County, California,
before a single arbitrator, in accordance with the applicable American
Arbitration Association (“AAA”) rules then in effect, as modified by the terms
and conditions of this Section; provided, however, that provisional injunctive
relief may, but need not, be sought in a court of law while arbitration
proceedings are pending, and any provisional injunctive relief granted by such
court shall remain effective until the matter is finally determined by the
arbitrators. This agreement to arbitrate does not restrict your right to file
administrative claims before any government agency where, as a matter of law,
the parties may not restrict your ability to file such claims (including, but
not limited to, the National Labor Relations Board, the Equal Employment
Opportunity Commission and the Department of Labor). However, you and the
Company agree that, to the fullest extent permitted by law, arbitration shall be
the exclusive remedy for the subject matter of such administrative claims. The
arbitrator shall be selected by mutual agreement of the parties or, if the
parties cannot agree, by striking from a list of arbitrators supplied by AAA.
The arbitrator shall issue a written opinion revealing, however briefly, the
essential findings and conclusions upon which the award is based. Final
resolution of any dispute through arbitration may include any remedy or relief
which the arbitrator deems just and equitable. Any award or relief granted by
the arbitrator hereunder shall be final and binding on the parties hereto and
may be enforced by any court of competent jurisdiction. The parties acknowledge
that they are hereby waiving any rights to trial by jury in any action,
proceeding or counterclaim brought by either of the parties against the other in
connection with any matter whatsoever arising out of or in any way connected
with this Agreement.

 

  18.

Compensation Recoupment. All amounts payable to you hereunder shall be subject
to recoupment pursuant to the Company’s current compensation recoupment policy,
and any additional compensation recoupment policy or amendments to the current
policy adopted by the Board or as required by law, regulation or securities
exchange listing agreement during the term of your employment with the Company
that is applicable generally to executive officers of the Company.

 

  19.

Miscellaneous.

 

  a.

Employment Eligibility Verification. For purposes of federal immigration law,
you will be required to provide to the Company documentary evidence of your
identity and eligibility for employment in the United States. Such documentation
must be provided to us within three (3) business days of your Start Date, or our
employment relationship with you may be terminated.

 

  b.

Absence of Conflicts: Competition with Prior Employer. You represent that your
performance of your duties under this Agreement will not breach any other
agreement as to which you are a party. You agree that you have disclosed to the
Company all of your existing employment and/or business relationships,
including, but not limited to, any consulting or advising relationships, outside
directorships, investments in privately held companies, and any other
relationships that may create a conflict of interest. You are not to bring with
you to the Company, or use or disclose to any person associated with the
Company, any confidential or proprietary information belonging to any former
employer or other person or entity with respect to which you owe an obligation
of confidentiality under any agreement or otherwise. The Company does not need
and will not use such



--------------------------------------------------------------------------------

  information and we will assist you in any way possible to preserve and protect
the confidentiality of proprietary information belonging to third parties. Also,
we expect you to abide by any obligations to refrain from soliciting any person
employed by or otherwise associated with any former employer and suggest that
you refrain from having any contact with such persons until such time as any
non-solicitation obligation expires.

 

  c.

Successors. This Agreement is binding on and may be enforced by the Company and
its successors and permitted assigns and is binding on and may be enforced by
you and your heirs and legal representatives. Any successor to the Company or
substantially all of its business (whether by purchase, merger, consolidation or
otherwise) will in advance assume in writing and be bound by all of the
Company’s obligations under this Agreement and shall be the only permitted
assignee.

 

  d.

Notices. Notices under this Agreement must be in writing and will be deemed to
have been given when personally delivered or two days after mailed by U.S.
registered or certified mail, return receipt requested and postage prepaid.
Mailed notices to you will be addressed to you at the home address which you
have most recently communicated to the Company in writing. Notices to the
Company will be addressed to the Chairman of the Board at the Company’s
corporate headquarters with a copy to the Company’s General Counsel.

 

  e.

Waiver. No provision of this Agreement will be modified or waived except in
writing signed by you and an officer of the Company duly authorized by its
Board. No waiver by either party of any breach of this Agreement by the other
party will be considered a waiver of any other breach of this Agreement.

 

  f.

Severability. In the event that any provision hereof becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, this
Agreement shall continue in full force and effect without said provision.

 

  g.

Withholding. All sums payable to you hereunder shall be reduced by all federal,
state, local and other withholding and similar taxes and payments required by
applicable law

 

  h.

Entire Agreement. This Agreement represents the entire agreement between the
parties concerning the subject matter herein. It may be amended, or any of its
provisions waived, only by a written document executed by both parties in the
case of an amendment, or by the party against whom the waiver is asserted.

 

  i.

Governing Law. This Agreement will be governed by the laws of the State of
Delaware without reference to conflict of laws provisions.

 

  j.

Survival. The provisions of this Agreement shall survive the termination of your
employment for any reason to the extent necessary to enable the parties to
enforce their respective rights under this Agreement.

[SIGNATURE PAGE TO AGREEMENT FOLLOWS]



--------------------------------------------------------------------------------

Best regards, /s/ Sharon Holt        12/31/2018 Sharon Holt On behalf of the
Board of Directors
Immersion Corporation

I, the undersigned, hereby accept and agree to the terms and conditions of my
employment with the Company as set forth in this Agreement.

Accepted and agreed to this Dec 21, 2018:

 

By:   /s/ Ramzi Haidamus   Ramzi Haidamus

[SIGNATURE PAGE TO AGREEMENT]



--------------------------------------------------------------------------------

Exhibit A

Release

In consideration of the termination benefits (the “Benefits”) provided and to be
provided to me by Immersion Corporation, or any successor thereof (the
“Company”) pursuant to my Agreement with Company dated [                    ]
(the “Agreement”) and in connection with the termination of my employment, I
agree to the following general release (the “Release”).

 

  1.

On behalf of myself, my heirs, executors, administrators, successors, and
assigns, I hereby fully and forever generally release and discharge Company, its
current, former and future parents, subsidiaries, affiliated companies, related
entities, employee benefit plans, and, in such capacities, their fiduciaries,
predecessors, successors, officers, directors, shareholders, agents, employees
and assigns (collectively, the “Company”) from any and all claims, causes of
action, and liabilities up through the date of my execution of the Release. The
claims subject to this release include, but are not limited to, those relating
to my employment with Company and/or any predecessor to Company and the
termination of such employment. All such claims (including related attorneys’
fees and costs) are barred without regard to whether those claims are based on
any alleged breach of a duty arising in statute, contract, or tort. This
expressly includes waiver and release of any rights and claims arising under any
and all laws, rules, regulations, and ordinances, including, but not limited to:
Title VII of the Civil Rights Act of 1964; the Older Workers Benefit Protection
Act; the Americans With Disabilities Act; the Age Discrimination in Employment
Act; the Fair Labor Standards Act; the National Labor Relations Act; the Family
and Medical Leave Act; the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”); the Workers Adjustment and Retraining Notification Act; the
California Fair Employment and Housing Act (if applicable); the provisions of
the California Labor Code (if applicable); the Equal Pay Act of 1963; and any
similar law of any other state or governmental entity. The parties agree to
apply California law in interpreting the Release. Accordingly, I further waive
any rights under Section 1542 of the Civil Code of the State of California or
any similar state statute. Section 1542 states: “A general release does not
extend to claims which the creditor does not know or suspect to exist in his or
her favor at the time of executing the release, which, if known to him or her,
must have materially affected his or her settlement with the debtor.” This
Release does not extend to, and has no effect upon, any benefits that have
accrued or equity that has vested, and to which I have become vested or
otherwise entitled to, under any employee benefit plan, program or policy
sponsored or maintained by the Company, or to my right to indemnification by the
Company, and continued coverage by the Company’s director’s and officer’s
insurance.

 

  2.

In understanding the terms of the Release and my rights, I have been advised to
consult with an attorney of my choice prior to executing the Release. I
understand that nothing in the Release shall prohibit me from exercising legal
rights that are, as a matter of law, not subject to waiver such as: (a) my
rights under applicable workers’ compensation laws; (b) my right, if any, to
seek unemployment benefits; (c) my right to indemnity under California Labor
Code section 2802 or other applicable state-law right to indemnity; and (d) my
right to file a charge or complaint with a government agency such as but not
limited to the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Department of Labor, the California Department of Fair
Employment and Housing, the Securities and Exchange Commission or any other
federal, state or local government agency or commission (“Government Agencies”).
This Release does not limit my ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company. This Release does not limit my right
to receive an award for information provided to any Government Agencies.
Moreover, I will continue to be indemnified for my actions taken while employed
by the



--------------------------------------------------------------------------------

  Company to the same extent as other former directors and officers of the
Company under the Company’s Certificate of Incorporation and Bylaws and the
Director and Officer Indemnification Agreement between me and the Company, if
any, and I will continue to be covered by the Company’s directors and officers
liability insurance policy as in effect from time to time to the same extent as
other former directors and officers of the Company, each subject to the
requirements of the laws of the State of Delaware. To the fullest extent
permitted by law, any dispute regarding the scope of this general release shall
be resolved through binding arbitration as set forth below, and the arbitration
provision set forth in my Agreement.

 

  3.

I understand and agree that Company will not provide me with the Benefits unless
I execute the Release. I also understand that I have received or will receive,
regardless of the execution of the Release, all wages owed to me together with
any accrued but unused vacation pay, less applicable withholdings and
deductions, earned through my termination date.

 

  4.

As part of my existing and continuing obligations to Company, I have returned to
Company all Company documents (and all copies thereof) and other Company
property that I have had in my possession at any time, including but not limited
to Company files, notes, drawings, records, business plans and forecasts,
financial information, specification, computer-recorded information, tangible
property (including, but not limited to, computers, laptops, pagers, etc.),
credit cards, entry cards, identification badges and keys; and any materials of
any kind which contain or embody any proprietary or confidential information of
Company (and all reproductions thereof). I understand that, even if I did not
sign the Release, I am still bound by any and all confidential/proprietary/trade
secret information, non-disclosure and inventions assignment agreement(s) signed
by me in connection with my employment with Company, or with a predecessor or
successor of Company pursuant to the terms of such agreement(s).

 

  5.

I represent and warrant that I am the sole owner of all claims relating to my
employment with Company and/or with any predecessor of Company, and that I have
not assigned or transferred any claims relating to my employment to any other
person or entity.

 

  6.

I agree to keep the Benefits and the provisions of the Release confidential and
not to reveal its contents to anyone except my lawyer, my spouse or other
immediate family member, and/or my financial consultant, or as required by legal
process or applicable law unless and until they become publicly available.

 

  7.

I understand and agree that the Release shall not be construed at any time as an
admission of liability or wrongdoing by either Company or myself.

 

  8.

I agree that, for twenty-four (24) months following my termination of
employment, I will not, directly or indirectly, make any negative or disparaging
statements or comments, either as fact or as opinion, about Company, its
employees, officers, directors, shareholders, vendors, products or services,
business, technologies, market position or performance, and the Company agrees
that neither it formally nor its Chief Executive Officer or other members of the
Board of Directors will make, directly or indirectly, any negative or
disparaging statements or comments, either as fact or as opinion, about me.
Nothing in this paragraph shall prohibit me or Company from providing truthful
information in response to a subpoena or other legal process.

 

  9.

I agree that, for twenty-four (24) months following my termination of
employment, I will not, directly or indirectly, solicit away any employees or
consultants of the Company for my own benefit or for the benefit of any other
person or entity, nor will I encourage or assist others to do so.



--------------------------------------------------------------------------------

  10.

Any controversy or claim arising out of or relating to this Release, its
enforcement, arbitrability, or interpretation, or because of an alleged breach,
default, or misrepresentation in connection with any of its provisions, shall be
submitted to arbitration in Santa Clara County, California, before a single
arbitrator, in accordance with the applicable American Arbitration Association
(“AAA”) rules then in effect, as modified by the terms and conditions of this
Section; provided, however, that provisional injunctive relief may, but need
not, be sought in a court of law while arbitration proceedings are pending, and
any provisional injunctive relief granted by such court shall remain effective
until the matter is finally determined by the arbitrators. This agreement to
arbitrate does not restrict my right to file administrative claims I may bring
before any government agency where, as a matter of law, the parties may not
restrict my ability to file such claims (including, but not limited to, the
National Labor Relations Board, the Equal Employment Opportunity Commission and
the Department of Labor). However, I and the Company agree that, to the fullest
extent permitted by law, arbitration shall be the exclusive remedy for the
subject matter of such administrative claims. The arbitrator shall be selected
by mutual agreement of the parties or, if the parties cannot agree, by striking
from a list of arbitrators supplied by AAA. The arbitrator shall issue a written
opinion revealing, however briefly, the essential findings and conclusions upon
which the award is based. Final resolution of any dispute through arbitration
may include any remedy or relief which the arbitrator deems just and equitable.
Any award or relief granted by the arbitrator hereunder shall be final and
binding on the parties hereto and may be enforced by any court of competent
jurisdiction. The parties acknowledge that they are hereby waiving any rights to
trial by jury in any action, proceeding or counterclaim brought by either of the
parties against the other in connection with any matter whatsoever arising out
of or in any way connected with this Release.

 

  11.

I agree that I have had at least twenty-one (21) calendar days in which to
consider whether to execute the Release, no one hurried me into executing the
Release during that period, and no one coerced me into executing the Release. I
understand that the offer of the Benefits and the Release shall expire on the
twenty-second (22nd) calendar day after my employment termination date if I have
not accepted it by that time. I further understand that Company’s obligations
under the Release shall not become effective or enforceable until the eighth
(8th) calendar day after the date I sign the Release provided that I have timely
delivered it to Company (the “Effective Date”) and that in the seven (7) day
period following the date I deliver a signed copy of the Release to Company I
understand that I may revoke my acceptance of the Release. I understand that the
Benefits will become available to me at such time after the Effective Date.

 

  12.

In executing the Release, I acknowledge that I have not relied upon any
statement made by Company, or any of its representatives or employees, with
regard to the Release unless the representation is specifically included herein.
Furthermore, the Release contains our entire understanding regarding eligibility
for Benefits and supersedes any or all prior representation and agreement
regarding the subject matter of the Release. However, the Release does not
modify, amend or supersede written Company agreements that are consistent with
enforceable provisions of this Release such as my Agreement, proprietary
information and invention assignment agreement, and any stock, stock option
and/or stock purchase agreements between Company and me. Once effective and
enforceable, this agreement can only be changed by another written agreement
signed by me and an authorized representative of Company.

 

  13.

Should any provision of the Release be determined by an arbitrator, court of
competent jurisdiction, or government agency to be wholly or partially invalid
or unenforceable, the legality, validity and enforceability of the remaining
parts, terms, or provisions are intended to remain in full force and effect.
Specifically, should a court, arbitrator, or agency conclude that a



--------------------------------------------------------------------------------

  particular claim may not be released as a matter of law, it is the intention
of the parties that the general release and the waiver of unknown claims above
shall otherwise remain effective to release any and all other claims. I
acknowledge that I have obtained sufficient information to intelligently
exercise my own judgment regarding the terms of the Release before executing the
Release.

 

  14.

The Benefits provided and to be provided to me by the Company consist of the
benefits and payments in accordance with Section 9 of the Agreement.

[SIGNATURE PAGE TO GENERAL RELEASE AGREEMENT FOLLOWS]



--------------------------------------------------------------------------------

EMPLOYEE’S ACCEPTANCE OF RELEASE

BEFORE SIGNING MY NAME TO THE RELEASE, I STATE THE FOLLOWING: I HAVE READ THE
RELEASE, I UNDERSTAND IT AND I KNOW THAT I AM GIVING UP IMPORTANT RIGHTS. I HAVE
OBTAINED SUFFICIENT INFORMATION TO INTELLIGENTLY EXERCISE MY OWN JUDGMENT. I
HAVE BEEN ADVISED THAT I SHOULD CONSULT WITH AN ATTORNEY BEFORE SIGNING IT, AND
I HAVE SIGNED THE RELEASE KNOWINGLY AND VOLUNTARILY.

EFFECTIVE UPON EXECUTION BY EMPLOYEE AND THE COMPANY.

 

Date delivered to employee                 ,           . Executed
this                  day of                 ,         .       Your Signature  
    Your Name (Please Print)

 

Agreed and Accepted: Immersion Corporation  

 

By: Date:

[SIGNATURE PAGE TO GENERAL RELEASE AGREEMENT]